DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT
                               July Term 2014

                           MICHAEL SCHULL,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D14-2406

                            [August 27, 2014]

   Appeal of order denying rule 3.801 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; David A. Haimes,
Judge; L.T. Case No. 12-4591CF10A.

   Michael Schull, Lake City, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed. See Fla. R. Crim. P. 3.801(d) (“No successive motions for jail
credit will be considered.”)

WARNER, FORST and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.